Title: To John Adams from Thomas Jefferson, 25 April 1794
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Monticello Apr. 25. 1794.

I am to thank you for the book you were so good as to transmit me, as well as the letter covering it, and your felicitations on my present quiet. the difference of my present & past situation is such as to leave me nothing to regret but that my retirement has been postponed four years too long.  The principles on which I calculate the value of life are entirely in favor of my present course.  I return to farming with an ardour which I scarcely knew in my youth, and which has got the better entirely of my love of study.  instead of writing 10. or 12. letters a day, which I have been in the habit of doing as a thing of course, I put off answering my letters now, farmer-like, till a rainy day, & then find it sometimes postponed by other necessary occupations.—the case of the Pays de Vaud is new to me. the claims of both parties are on grounds which I fancy we have taught the world to set little store by.  the rights of one generation will scarcely be considered hereafter as depending on the paper transactions of another.—my countrymen are groaning under the insults of Gr. Britain. I hope some means will turn up of reconciling our faith & honour with peace: for I confess to you I have seen enough of one war never to wish to see another.  with wishes of every degree of happiness to you both public & private, and with my best respects to Mrs Adams, I am / Dear Sir / your affectionate & humble servt.
Th: Jefferson